EXHIBIT 10.4

         
 
  * * *   TEXT OMITTED AND FILED SEPARATELY CONFIDENTIAL TREATMENT REQUESTED
UNDER 17 C.F.R. SECTIONS 200.80(b)(4) and 230.406

AMENDMENT NUMBER TWO
TO
COOPERATION AGREEMENT
This Amendment Number Two dated as of the date of the last signature hereto
(this “Amendment No. 2”) by and among ORBCOMM Inc. (“ORBCOMM”), Stellar
Satellite Communications Ltd. (“Stellar”) and the Delphi Electronics & Safety
Division of Delphi Incorporated (“Delphi”) amends the Cooperation Agreement
(“Agreement”) dated as of May 18, 2004 by and among the Parties hereto.
WHEREAS, the Parties hereto wish to amend Section 7.1 of the Agreement and
Section 3.1 of Attachment 1 of the Agreement; and
WHEREAS, capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Agreement.
NOW, THEREFORE, the Agreement is hereby amended as follows:
Section 7.1 of the Agreement is amended in its entirety effective as of
January 1, 2008 to read as follows:
“7.1 Term of the Agreement
The term of this Agreement is until December 31, 2010. This Agreement may be
extended upon the mutual written agreement of the Parties.”
Section 3.1 of Attachment 1 of the Agreement is amended in its entirety to read
as follows:
“3.1 Royalties
If a Party (the “Licensee”) sells a Licensed Product under the terms of
Paragraphs 4.2 and 4.3 of the Cooperation Agreement other than such sales from
Delphi to Stellar or sales by Stellar of Licensed Product procured from Delphi
then Licensee shall pay the other Party (the “Licensor”) a royalty equal to the
following:

 

 



--------------------------------------------------------------------------------



 



  a.   In the case where the Licensed Product is sold other than as an
Up-Integrated Product as described below, [* * *] percent ([* * *]%) of the
invoice price of the Licensed Product multiplied by the number of units of
Licensed Products sold during the reporting period specified in Paragraph 4.1
hereof; or     b.   In the case where the Licensed Product is up-integrated into
a separate product (“Up-Integrated Product”) having additional functionalities
to that of a stand-alone Licensed Product, [* * *] percent ([* * *]%) of the
then-current invoice price of the DS101 price multiplied by the number of units
of Up-Integrated Products sold during the reporting period specified in
Paragraph 4.1 hereof.

A sale shall have occurred when a Licensed Product or Up-Integrated Product is
invoiced by Licensee, or if not invoiced, when delivered by Licensee to a third
party. Unit sales of Licensed Products or Up-Integrated Products shall be
determined by the net number of unit sales of Licensed Products or Up-Integrated
Products by Licensee in a reporting period, less reasonable numbers of samples
provided gratis to the Licensee’s customers and less warranty returns in that
same reporting period. The Parties acknowledge and agree that no royalty would
be due by Licensee if such Licensed Products or Up-Integrated Products have been
purchased or procured by Stellar from Delphi.
IN WITNESS WHEREOF, the Parties have caused this Amendment No. 2 of the
Agreement to be executed and delivered as of the date of the last signature
hereto.

     
ORBCOMM INC.
  DELPHI INCORPORATED
 
  DELPHI ELECTRONICS & SAFETY
 
  DIVISION
 
   
By: /s/ Marc Eisenberg
  By: /s/ Kenneth L. Erickson
 
   
Printed Name: Marc Eisenberg
  Printed Name: Kenneth L. Erickson
 
   
Title: Chief Executive Officer
  Title: Business Line Executive, Integrated Media Systems
 
   
Date 11/3/2008
  Date 10/22/08

 

2



--------------------------------------------------------------------------------



 



STELLAR SATELLITE COMMUNICATIONS LTD.
By: /s/ Zvi Huber
Printed Name: Zvi Huber
Title: General Manager
Date 10/3/08

 

3